IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20122
                         Summary Calendar



ERIC CANTRELL HOLMES,

                                         Plaintiff-Appellant,

versus

HARRIS COUNTY SHERIFF’S DEPARTMENT,
TOMMY B. THOMAS; J.G. SHANNON, Sergeant;
T.W. BELL, Deputy; R.G. STANLEY, Deputy;
HARRIS COUNTY JAIL, Dietician; DY ORLANDO,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-4504
                       --------------------
                           June 16, 2000


Before GARWOOD, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Eric Cantrell Holmes, Texas prisoner # 786465, appeals the

district court’s order granting the motion for summary judgment

filed by defendants Thomas, Bell, and Stanley.   Defendant Shannon

did not join in this motion.   The other parties were not served.

     When an action involves multiple parties or multiple claims,

any decision that adjudicates the liability of fewer than all the

parties or disposes of fewer than all the claims does not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20122
                                -2-

terminate the litigation and is not appealable unless certified

under FED. R. CIV. P. 54(b).   See Thompson v. Betts, 754 F.2d
1243, 1245 (5th Cir. 1985).    The district court’s judgment is not

final as to all parties.

     This court lacks jurisdiction to review the order because

the order was not certified for appeal under Rule 54(b) and

nothing in the record indicates the district court’s unmistakable

intent to enter a partial final judgment under Rule 54(b).        See

Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc.,

170 F.3d 536, 538-41 (5th Cir. 1999); Kelly v. Lee’s Old

Fashioned Hamburgers, Inc., 908 F.2d 1218, 1220 (5th Cir.

1990)(en banc).   Further, the order cannot be appealed under the

collateral order doctrine because it is reviewable on appeal

after the final judgment disposing of all claims in the suit.

See Thompson v. Betts, 754 F.2d 1243, 1246 (5th Cir. 1985).

Accordingly, the appeal is DISMISSED.     See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.